DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/16/2021 has been entered.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Durham (US 5,415,326). Regarding claims 1, Durham discloses a post-mix beverage dispensing nozzle, comprising: a body (11) comprising a top opening, a bottom opening opposite the top opening, a central vertical axis extending between the top opening and bottom opening, and an inner surface extending between the top opening and the bottom opening and surrounding the central vertical axis (see fig.11,11 includes top and bottom opening along central axis); a first input port (28) disposed at the top opening and radially offset from the central vertical axis; and a second input port (24) disposed at the top opening and radially offset from the central axis (see fig.2);  and 10an insert (13) within the body, wherein the insert comprises a conical portion (see shape of 13 in fig.2), an upper 11plate (44) positioned between the conical portion and the top opening, and a lower plate (33) 12positioned between the conical portion and the bottom opening; wherein a first flow path for a first beverage component is defined to flow from the first input port, through the body, and out the bottom opening (from 28 to 43 to 51), wherein a second flow path for a second beverage component is defined to flow from the second input port, through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754